Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 2-3, 8-10 and 14-16 are pending. Claims 17-18 have been canceled. Claims 2-3, 8-10 and 14-16 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I.

Claim Rejections - 35 USC § 103
The rejection of claims 2, 14 and 16-17 as unpatentable under 35 USC 103(a) over Freedman in view of Orosco et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 2-3, 8-10 and 14-18 as unpatentable under 35 USC 103(a) over Freedman in view of Orosco et al., Wurtman et al. and Ferrari is withdrawn in view of Applicant’s arguments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 2, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2008/0146541) in view of Orosco et al. (Behavioural Brain Research 148 (2004) 1–10).
Wu teaches a method for treating or preventing symptoms of hormonal variation, comprising: administering an effective amount of a receptor antagonist to a subject having one or more symptoms of hormonal variations, wherein the receptor antagonist binds to at least one selected from the group consisting of a serotonin type 2A (5-HT2A) receptor and a dopamine type 2(D2) receptor, and wherein the symptoms of hormonal variation are associated with perimenopause or postmenopause (claim 1), and wherein the symptoms of hormonal variation comprises at least one selected from hot flashes, dizziness, nausea, headaches, palpitations, profuse sweating, and night Sweats (claim 2).
	Wu does not teach administering -lactalbumin.
Orosco et al. teach that -lactalbumin enhance serotonin release (title, abstract).
It would have been obvious to one of ordinary skill in the art to suppress hot flashes in a subject in need thereof by administering a pharmaceutical composition consisting of -lactalbumin because Wu teaches that antagonizing the serotonin receptor (thereby increasing serotonin levels) treats hot flashes, and Orosco et al. teach that -lactalbumin enhance serotonin release.
One of ordinary skill in the art would have reasonably expected a composition consisting of -lactalbumin to treat hot flashes by increasing serotonin levels as suggested by Wu.

This is a new rejection.
Claims 2-3, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2008/0146541) in view of Orosco et al. (Behavioural Brain Research 148 (2004) 1–10) as applied to claims 2, 14 and 16 above, and further in view of Wurtman et al. (US 2005/0089546) and Ferrari (Menopause-related hot fashes and night sweats can last for years, February 23, 2015).
The teachings of Wu and Orosco et al. have been discussed above.
Wu and Orosco et al. do not teach the claimed amount of a-lactalbumin and that the composition is a food or drink.
Wurtman et al. teach a method which comprises administering -lactalbumin to a subject having menopause (para [0002], claims 7, 10-11 and 14).
Wurtman et al. also teach administering 1-4 grams of -lactalbumin (para [0017]).
Wurtman et al. additionally teach that the composition is in the form of a pharmaceutical composition (claim 6; paras [0018], [0022], [0024], passim).
Ferrari teaches that 80% of women going through menopause experience hot flashes (page 1, 2nd para). Therefore, about 80% of the patient population of Wurtman et al. suffers from hot flashes.
It would have been obvious to one of ordinary skill in the art to suppress hot flashes in a subject in need thereof by administering the pharmaceutical composition obvious over Wu and Orosco et al. at the dosages taught by Wurtman et al. because Wurtman et al. teach that such dosages can be administered to women going through menopause. 

With respect to claims 3, 15 and 18, Wurtman et al. teach that test meals (comprising -lactalbumin) were weighted and packaged individually (paras [0060], [0064]). Thus, it would have been obvious to make a unit-dose packaging comprising -lactalbumin in the form of a meal because Wurtman et al. teach that compositions comprising -lactalbumin can be packaged individually in the form of a meal. 
With respect to claims 8-10, as discussed above, Wurtman et al. teach administering 1-4 grams of -lactalbumin (para [0017]). A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658